Citation Nr: 0019855	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for defective hearing.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from November 1958 to 
August 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO.


REMAND

On an application for VA benefits, dated in September 1998, 
the veteran indicated that he had been treated for hearing 
loss at the VA Medical Center (VAMC) in West Haven, 
Connecticut, in October 1996.  Although VA adjudicators are 
deemed to have constructive notice of the records of VA 
treatment, see Bell v. Derwinski, 2 Vet. App. 611 (1992) and 
VAOPGCPREC 12-95 (May 10, 1995), the records of the veteran's 
reported October 1996 treatment at the West Haven VAMC have 
not been obtained for association with his claims folder.  
Inasmuch as the records are not presently available for 
appellate consideration, and would appear to be relevant to 
the pending appeal, a remand is required for further 
development.  38 C.F.R. § 19.9 (1999).

Thus far, it does not appear that evidence has been received 
sufficient to establish that the veteran's claim of service 
connection for defective hearing is well grounded.  On 
remand, the RO should notify him of the evidence necessary to 
complete his application for benefits.  38 U.S.C.A. § 5103(a) 
(West 1991).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any treatment or 
evaluation the veteran may have 
undergone for defective hearing at the 
VAMC in West Haven, Connecticut, in 
October 1996.  The additional material 
received, if any, should be associated 
with the claims folder.

	2. The veteran should be advised that, 
in order to make complete his 
application for service connection for 
defective hearing, he needs to obtain 
and submit competent medical evidence 
tending to show that he has a current 
hearing disability (as defined in 
38 C.F.R. § 3.385) that was incurred in 
or aggravated by service.  He should be 
advised that the submission of 
statements from treating physicians or 
other health care providers, or material 
from any other competent medical source, 
indicating that he has a current hearing 
disability, and that the disability is 
in some way related to service, is the 
type of evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	3.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for defective 
hearing.  In so doing, the RO should 
consider whether evidence has been 
received to make the claim well 
grounded.  If the claim is determined to 
be well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  This may include an examination 
and a review of the claims folder by a 
qualified medical practitioner in order 
to obtain a medical opinion on the 
question of whether the veteran has a 
current hearing disability, and whether 
it is at least as likely as not that the 
condition was incurred or aggravated in 
service.

	4.  If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued to the veteran.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


